—Determination of respondent Deputy Chief Administrative Judge, dated October 21, 1996, which terminated petitioner’s employment effective October 25, 1996, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jeffrey Atlas, J.], entered March 28, 1997), dismissed, without costs.
The determination is based on substantial evidence that petitioner disregarded express directives of her supervisor (see, Matter of Plante v Buono, 172 AD2d 81, 84-85, lv denied 79 NY2d 756). The penalty of termination is not excessive in these circumstances. We have considered petitioner’s remaining arguments and find them to be without merit. Concur— Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.